July 13, 2010 VIA EDGAR Securities and Exchange Commission treet, NE Washington, D.C. 20549 Biglari Holdings Inc. Preliminary Proxy Statement on Schedule 14A Accession No.: 0000921895-10-001065 Re:Filing Date: July 6, 2010 Dear Sir or Madam: On July 6, 2010, Biglari Holdings Inc. (the “Company”) transmitted the above captioned preliminary proxy statement with respect to a special meeting of the Company’s shareholders (the “Proxy Statement”) via the Securities and Exchange Commission’s EDGAR system for filing pursuant to Rule 14a-6(a) promulgated under the Securities Exchange Act of 1934, as amended. Please direct any questions or comments that you may have concerning the Proxy Statement to the undersigned by telephone at 212-451-2230 or by facsimile to 212-451-2222. Very truly yours, /s/ Michael R. Neidell Michael R. Neidell
